Citation Nr: 9918013	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  97-33 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for mechanical back pain 
secondary to scoliosis of the spine.


REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The appellant served on active duty from July 1995 to June 
1996.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1997 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The case was previously before the Board at which time it 
issued a final decision on May 24, 1999.  That decision has 
been vacated by a separate decision in light of the 
appellant's hearing request of July 30, 1998, that the Board 
was subsequently notified of on June 1, 1999.  The Board's 
vacate will be dispatched simultaneously with this remand.


REMAND

The appellant's statement dated July 30, 1998, reflects her 
request for a satellite hearing, which the Board presumes she 
means a hearing before a member of the Board via 
videoteleconferencing.  However, her request should be 
specifically clarified as she has a number of options 
regarding the kind of hearing she may want.  By statute, the 
appellant is entitled to a hearing before a Member of the 
Board who will issue the final decision of the Secretary.  
38 U.S.C.A. §§ 7104(a), 7105(a) (West 1991).  Accordingly, 
the RO should provide the appellant an opportunity to clarify 
whether she desires to present testimony before the Board in 
connection with the claim on appeal.  See 38 C.F.R. 
§ 20.704(a) (1998).

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following development:

The RO should determine whether the 
appellant desires to offer testimony 
before a hearing officer at the RO or 
before a Member of the Board.  If she 
elects to appear before a Member of the 
Board at the RO, schedule the hearing in 
accordance with the date the request for 
such hearing was received by the RO.  
Should she desire a hearing before the 
Board in Washington, DC, either in person 
or via video teleconference, forward the 
case to the Board for appropriate 
scheduling action to be completed here.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant need take no action until otherwise notified, 
but she and/or her representative may furnish additional 
evidence and argument to the RO while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109, 112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


